[a2018630exhibit102001.jpg]
Stock Option Award Agreement This AGREEMENT between Knowles Corporation, a
Delaware corporation (the “Company”), and [Employee Name] (the “Grantee”) is
made as of [Grant Date] (the “Grant Date”), subject to the Grantee’s acceptance
of this Agreement in accordance with Section 12 hereof. WHEREAS, the Company has
adopted the Knowles Corporation 2018 Equity and Cash Incentive Plan (as amended
from time to time, the "Plan") in order to, among other things, motivate
employees of the Company and its Affiliates to act in the long-term best
interests of the Company and its stockholders; and WHEREAS, the Company has
determined to grant the Grantee a Stock Option (the “Stock Option”) as provided
herein to encourage the Grantee’s efforts toward the continuing success of the
Company. NOW, THEREFORE, the Company and the Grantee agree as follows: 1. Grant
of Stock Option Award. The Company hereby grants to Grantee the Stock Option
(the “Award”) with respect to the Company’s common stock, par value $0.01 per
share (“Common Stock”), as indicated on Grantee’s Award Statement and subject to
the terms of this Agreement and Grantee’s execution or electronic acceptance of
this Agreement. The Stock Option is subject to earlier termination as provided
in this Agreement, for example, upon termination of employment prior to the
expiration date set forth in the Award Statement (the “Expiration Date”). It is
Grantee’s responsibility to keep track of the Stock Option and to ensure that
Grantee exercises the Stock Option before it expires. The Company is not
responsible for reminding or notifying Grantee that the Stock Option is nearing
its Expiration Date. Number of Shares Subject to Stock Option: [Number] Exercise
Price Per Share: $[_____] This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are hereby incorporated by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions and meanings as set forth in the Plan. 2. Vesting of Stock
Option. Grantee shall vest in the Stock Option, and the Stock Option shall
become exercisable, per the dates on the Award Statement (each, a “Vesting
Date”). Grantee must remain actively employed with the Company or an eligible
Affiliate through the applicable Vesting Date in order for the Stock Option to
vest and become exercisable. Except as provided for herein, in the event that
Grantee’s employment terminates prior to a Vesting Date, the unvested portion of
the Stock Option as of such Vesting Date shall be forfeited. 3. Exercise of
Stock Option. Subject to applicable law in Grantee’s country of residence,
Grantee may exercise the Stock Option, including any portion thereof, using any
of the methods set forth in Sections 2.1(c) and 5.6 of the Plan with



--------------------------------------------------------------------------------



 
[a2018630exhibit102002.jpg]
Page 2 respect to the payment of the Exercise Price and withholding taxes,
including cashless exercise procedures whereby the Company’s authorized broker
will advance the cash needed to exercise the Stock Option and Grantee instructs
the Company’s authorized broker to sell all or a portion of the shares acquired
upon exercise of the Stock Option, with the Company’s authorized broker
remitting to Grantee the proceeds of the sale, less the Exercise Price,
applicable taxes, and commissions. Grantee must first establish an account with
the Company’s authorized broker to use the cashless exercise procedure described
above. 4. Forfeiture of Award. 4.1 Termination of Employment. If the Grantee’s
employment terminates for Cause, then the Stock Option, whether vested or
unvested, shall be cancelled and Grantee shall have no further rights to
exercise the Stock Option and all of Grantee’s rights under and with respect to
the Stock Option shall terminate as of such termination of employment. Except as
contemplated in Section 6.9(a) of the Plan, if Grantee’s employment is
terminated voluntarily by Grantee or by the Company for reasons other than as
set forth herein, then the Grantee shall have the right at any time on or before
the earlier of (i) the Expiration Date and (ii) three (3) months following the
effective date of such termination of employment, to exercise, and acquire
shares under, the Stock Option but only to the extent the Stock Option was
exercisable at the time of such termination of employment. 4.1(a) Disability or
Death. If the Grantee’s employment terminates due to death or Disability, the
Stock Option shall become immediately exercisable and Grantee or Grantee’s
beneficiary, as the case may be, shall have the right, on or before the earlier
of (i) the Expiration Date and (ii) 60 months following the date of such
termination due to death or Disability, to exercise the Stock Option. 4.1(b)
Retirement. If the Grantee’s employment terminates as a result of Retirement,
subject to the conditions set forth in Section 7, the Stock Option shall
continue to vest in accordance with the vesting schedule set forth on the Award
Statement until the 60-month anniversary of the Retirement, with any portion of
the Stock Option not vesting as of such 60-month anniversary, forfeited by
Grantee and Grantee shall have the right, on or before the earlier of (i) the
Expiration Date and (ii) 60 months following the date of Grantee’s Retirement,
to exercise the vested portion of the Stock Option. 4.1(c) Change in Control. If
the Grantee’s employment terminates as a result of and within 18 months
following a Change in Control as provided in Section 6.9(a) of the Plan, then
the Stock Option shall immediately vest and become exercisable, based on the
change in control vesting provisions set forth in the Plan and Grantee shall
have the right, on or before the earlier of (i) the Expiration Date and (ii) 12-
months following such termination of employment to exercise the Stock Option. If
a Change in Control occurs as provided in Section 6.9(b) of the Plan where the
Stock Option is not effectively assumed, then the Stock Option shall immediately
vest and become exercisable following such Change in Control and shall remain
exercisable until the Expiration Date or, if applicable, the earlier date
specified in this Section 4.1 for a termination of employment. 4.1(d)
Definitions. “Disability” or “Disabled” shall mean the permanent and total
disability of the Grantee within the meaning of Section 22(e)(3) of the Code.
The determination of Disability shall be made by the Committee in its sole
discretion. “Retirement” shall mean (i) the termination of Grantee’s employment,
other than for Cause, with the Company and its Affiliates if, at the time of
such termination of employment, the Grantee has attained at least age 62 and
completed at least five (5) years of service with the Company and its Affiliates
(including service with Dover Corporation and its affiliates prior to the
Company’s Spin-Off from Dover Corporation), and (ii) the Grantee complies with
the non-competition restrictions set forth below. 4.2 Misconduct. If prior to
the issuance of shares of Common Stock under this Agreement, the Grantee has (i)
used for profit or disclosed to unauthorized persons, confidential information
or trade secrets of the



--------------------------------------------------------------------------------



 
[a2018630exhibit102003.jpg]
Page 3 Company or any of its Affiliates, (ii) breached any contract with,
violated any policy of the Company or any of its Affiliates (including, without
limitation, the Company’s Insider Trading and Confidentiality Policy and
Anti-hedging and Anti-pledging Policy, as such policies may be modified from
time to time), or violated any fiduciary obligation to the Company or any of its
Affiliates, or (iii) engaged in unlawful trading in the securities of the
Company or any of its Affiliates or of another company based on information
gained as a result of the Grantee’s employment with, or status as a director to,
the Company or any of its Affiliates (each of (i), (ii) and (iii) shall be
considered “Cause” under the Plan), unless such misconduct or violation is
waived in writing by the Committee or the General Counsel of the Company, the
Stock Option shall be cancelled and no further rights to exercise the Stock
Option and all of Grantee’s rights under and with respect to the Stock Option
shall terminate and the Grantee shall not be entitled to receive any shares of
Common Stock under Section 3 or otherwise under this Agreement. (A copy of the
current version of the Company’s Anti- hedging and Anti-pledging Policy is
available on the Company’s third-party stock plan administrator’s website and a
copy of the Company’s Insider Trading and Confidentiality Policy is available
from the Office of the General Counsel.) By accepting this Agreement, Grantee
acknowledges his/her understanding that nothing contained in this Agreement
limits Grantee’s ability to report possible violations of law or regulation to,
or file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Grantee further
understands that this Agreement does not limit Grantee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing in this
Agreement shall limit Grantee’s ability under applicable United States federal
law to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. 5. Restrictions on Transfer.
Neither the Award, this Agreement nor the shares of Common Stock subject to this
Agreement may be sold, transferred, otherwise disposed of, pledged or otherwise
hypothecated; provided that the shares shall be transferrable, subject to the
terms of the Plan and applicable law, following the exercise of the Stock Option
with respect to such shares and the issuance of Common Stock. 6. Non-US
Employees. For Non-US Employees and employees who transfer employment outside of
the United States during the term of the Stock Option, the Stock Option award is
subject to the conditions of the attached Addendum for Non-US Employees. 7.
Non-Competition. The enhanced benefits of Retirement provided to Grantee
hereunder shall be subject to the provisions set forth herein. If Grantee
terminates due to Retirement, Grantee shall be deemed to have expressly agreed
not to engage, directly or indirectly in any capacity, in any business in which
the Company or any Affiliate at which Grantee was employed at any time in the
three (3) years immediately prior to termination of employment was engaged, as
the case may be, in the geographic area in which the Company or such Affiliate
actively carried on business at the end of Grantee’s employment there, for the
additional period allowed for the vesting and exercise of your Stock Option
under this Agreement. In the event that Grantee fails to comply with the
non-compete provisions set forth herein, Grantee shall forfeit the enhanced
benefits realized upon a termination due to Retirement referred to above and
shall return to the Company the economic value theretofore realized by reason of
such benefits, as determined by the Committee. If the non- compete provisions of
this Award shall be unenforceable, the Committee may rescind the benefits of
Retirement set forth above. 8. Limitation of Rights. Until the exercise of, and
issuance of shares subject to, the Stock Option, the Grantee shall not have any
rights of a stockholder (including voting rights) or the right to receive any
dividends declared or other distributions paid with respect to the Stock Option
or shares of Common Stock which may be issued pursuant to this Award. 9. IRS
Section 422. The Stock Option is not intended to qualify as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.



--------------------------------------------------------------------------------



 
[a2018630exhibit102004.jpg]
Page 4 10. Clawback. Grantee acknowledges that this Award is subject to the
Company’s Clawback Policy, as in effect on the date of this Agreement. (A copy
of the current version of the Company’s Clawback Policy is available on the
Company’s third-party stock plan administrator’s website.) 11. Grantee Bound by
the Plan. The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. (A copy of the
current version of the Plan is available on the Company’s third party stock plan
administrator’s website.) 12. Acceptance. The Stock Option granted to the
Grantee pursuant to the Award shall be subject to the Grantee’s acceptance of
this Agreement. Grantee is required to accept this Award either: (a)
electronically within his/her stock plan account with the Company’s stock plan
administrator according to the procedures then in effect; or (b) by returning an
executed counterpart of this Agreement to the Company. The acceptance of this
Award constitutes acknowledgement of receipt of the Plan and consent to the
terms of the Plan and this Award as described in the Plan and this Agreement.
13. No Right to Continued Employment or Service. Nothing in this Agreement or
the Plan shall interfere with or limit in any way the right of the Company or
its Affiliates to terminate the Grantee’s employment, nor confer upon the
Grantee any right to continuance of employment by the Company or any of its
Affiliates or continuance of service as a Board member. 14. Modification of
Agreement. The provisions of this Agreement may not be amended without the
written consent of Grantee where such amendment would materially impair
Grantee’s rights under this Agreement. No course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement. 15. Severability. Should any
provisions of this Agreement be held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
in accordance with their terms. 16. Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware without giving effect to any conflicts of laws principles.
17. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors. 18.
Resolution of Disputes. Any dispute or disagreement which may arise under, or as
a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Affiliates for all purposes. 19. Entire Agreement. This
Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Affiliates, and
supersede all other agreements, whether written or oral, with respect to the
Award. 20. Headings. The headings of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement. 21. Counterparts. This
Agreement may be executed or accepted simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement. KNOWLES CORPORATION



--------------------------------------------------------------------------------



 
[a2018630exhibit102005.jpg]
Page 5 By: GRANTEE __________________________________________________ Signature



--------------------------------------------------------------------------------



 